Citation Nr: 1325784	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for claimed psoriasis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to January 1988.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the RO. 

The Board remanded the case for additional development in October 2012 and March 2013. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the March 2013 remand, the Board instructed the RO, in pertinent part, to make further attempt to obtain pertinent private medical records, including any from McCray Dermatology, that pertain to treatment for the Veteran's claimed skin disorder. 

The RO was instructed to contact the Veteran and afford her an opportunity to submit a release with the approximate dates of treatment at McCray Dermatology and advise her that she could submit copies of any outstanding records herself.

It does not appear from this record that any attempt was made to obtain any pertinent private medical records. There is no indication from the record that the Veteran was contacted following the March 2013 remand in order to have her submit a release for the private records or to advise her that she could submit any outstanding records herself.  

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Thus, an attempt to obtain any pertinent private treatment records is necessary to comply with the previous request.

The Board observes that the Veteran has previously submitted Authorization and Consent to Release Information to the VA forms in June 2004, October 2005 and April 2011 without any action on the part of the RO related thereto. 
 
 Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and non-VA treatment records referable to the claimed psoriasis. 

The RO must specifically make attempt to obtain copies of any treatment records from McCray Dermatology and any other non-VA health care provider related to the claimed psoriasis. The RO must contact the Veteran and afford her an opportunity to submit another release with the approximate dates of treatment at McCray Dermatology or any other non-VA health care provider. The Veteran must also be advised that she may submit copies of outstanding records herself.  

The RO should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After completing the indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




